Citation Nr: 0845117	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic maxillary sinusitis with antral fistula on the left 
side (sinusitis).

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left zygomatic arch.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee. In September 2004, the 
RO denied entitlement to an evaluation in excess of 30 
percent for sinusitis. In January 2006, the RO granted 
service connection for residuals of a fracture of the left 
zygomatic arch and assigned a noncompensable rating, 
effective June 3, 2005. 

The Board of Veterans' Appeals (Board) remanded the claims in 
January 2008 to afford the veteran VA examinations to 
determine the current severity of his service-connected 
disorders.  The development ordered has been completed.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is no evidence demonstrating any loss of bone from 
the skull or herniation.  

2.  Multiple surgeries have been performed in attempts to 
correct and treat the veteran's chronic maxillary sinusitis.  

3.  The veteran's chronic maxillary sinusitis has produced 
near constant sinusitis, with headaches, pain, tenderness of 
the sinus, purulent discharge and crusting.  






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
fracture of the left zygomatic arch have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5296 (2008).  

2.  The criteria for a 50 percent rating for chronic 
maxillary sinusitis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), it was held that notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased ratings.  This included notifying the claimant of 
the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The veteran has been informed of the criteria for rating his 
residuals of a fracture and chronic sinusitis.  His VA and 
private treatment records have been obtained.  The veteran 
was afforded VA examinations to determine the current 
severity of his service connected residuals of fracture and 
sinusitis.  In the VA examination reports the effects of his 
sinusitis on his daily activities and employment were noted.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The Schedule for Rating 
Disabilities includes the following for rating fractures of 
the skull, at 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2008):

529
6
Skull, loss of part of, both inner and outer 
tables:

  With brain hernia
8
0

Without brain hernia:

  Area larger than size of a 50-cent piece 
1.140 in2 (7.355 cm2 )
5
0

  Area intermediate
3
0

  Area smaller than the size of a 25-cent piece 
or 0.716 in2 (4.619 cm2 )
1
0
Note: Rate separately for intracranial complications.

In this case the veteran's intracranial complication is his 
service connected sinusitis.  The criteria for rating chronic 
maxillary sinusitis is found at 38 C.F.R. § 4.97, Diagnostic 
Code 6513, which is rated under the General Rating Formula 
for Sinusitis, as follows:

General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

Factual Background and Analysis.  Notes on the back of the 
veteran's service separation examination reveal that he was 
recently attacked by an unknown assailant and sustained 
facial lacerations and fracture.  The fracture was reduced 
through a Caldwell Luc approach through the sinuses.  

The veteran is seeking a compensable rating for his residuals 
of fracture.  There is, however, no evidence of loss of any 
bone of the skull.  For that reason, there is no basis in the 
record for assigning a compensable rating for the veteran's 
residuals of a fracture of the left zygomatic arch.  
38 C.F.R. § 4.71a, Diagnostic Code 5296 (2008).  

As to the veteran's chronic maxillary sinusitis, the veteran 
has consistently reported having headaches, facial pain and 
purulence, all symptoms which a lay person may observe and 
describe.  

While the veteran's history of remote sinus surgery is 
somewhat unclear and there is no evidence of osteomyelitis, 
the VA and private medical records demonstrate the veteran 
has what may be fairly termed as near constant sinusitis.  

Recent VA and private medical records indicate the veteran 
was seen with complaints and diagnoses of sinusitis 
chronologically as follows:  March and December 2003, 
January, February, March, April and December 2005, February, 
March, May, September, and October 2006.  The veteran's 
symptoms included headaches, facial pain, purulence, crusting 
and tenderness over the sinuses.  

Letters from the veteran's treating physician at the VA 
outpatient treatment clinic indicate they have been following 
the veteran for ten years for chronic sinusitis.  In an April 
2002 letter it was noted the veteran had chronic sinusitis 
after several sinus operations.  Because he had problems 
getting into the clinic when had a serious infection he had a 
standing order for antibiotics.  In addition, the veteran had 
been treated on a fee basis by an ear, nose and throat 
physician.  

December 2004 notes from the ear, nose and throat physician 
noted crusting, as well as chronic maxillary and ethmoid 
sinusitis, recurrent and bilateral concha bullosa and nasal 
perforation.  After review of the findings, endoscopic 
surgery was recommended.   This occurred in January 2005, and 
included debridement.  

The Board has placed greater weight on the private and VA 
outpatient treatment records which reveal symptoms during 
periods of active infection and sinusitis.  While the VA 
examinations did not find active sinusitis, the criteria for 
a higher 50 percent rating requires only a near constant 
sinusitis.  

The VA and private medical records demonstrate the veteran's 
chronic sinusitis produces headaches, facial pain, purulent 
discharge and crusting.  The chronology revealed in the 
private and VA records satisfactorily demonstrates near 
constant symptoms of sinusitis.  Therefore, with the 
resolution of reasonable doubt in the veteran's favor, a 50 
percent rating for chronic maxillary sinusitis is granted.  


Extraschedular

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Board's was 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
veteran's symptoms of headaches, tenderness, purulence and 
crusting are specifically listed in the rating criteria.  The 
veteran has been assigned the maximum schedular rating which 
is evidence of serious symptoms.  In 2002 it was noted the 
veteran was employed.  Since that date he has been reported 
taking welding classes and attending school.  In the 
September 2008 VA examination report it was noted the veteran 
was on "disability."  There is another notation indicating 
the veteran is retired.  There is no indication in the claims 
folder that the veteran is receiving Social Security 
benefits.  There is nothing in the claims folder which would 
distinguish the veteran's impairment related to his sinusitis 
from that of other veteran's rated similarly.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  




	(CONTINUED ON NEXT PAGE)


ORDER

A 50 percent rating for chronic maxillary sinusitis with 
antral fistula on the left side is granted, subject to 
regulations governing the award of monetary benefits.  

An initial compensable rating for residuals of a fracture of 
the left zygomatic arch is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


